Citation Nr: 0600280	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  02-16 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury, claimed as a torn Achilles tendon.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial compensable evaluation for 
residuals of cold urticaria (angioneurotic edema).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1978, and thereafter he served in the United States Army 
Reserves until September 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
residuals of a left foot injury and for hypertension.  The 
decision also granted service connection for residuals of 
cold urticaria (angioneurotic edema) and assigned a 
noncompensable evaluation effective from December 29, 2000.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The issues of entitlement to service connection for residuals 
of a left foot injury and for hypertension will be addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veterans' residuals of cold urticaria are not 
manifested by attacks without laryngeal involvement lasting 
one to seven days and occurring two to four times per year.

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
residuals of cold urticaria (angioneurotic edema) have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.104, Diagnostic Code 7118 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   In this case, the RO did provide the veteran with 
notice of the VCAA in April and October 2001 prior to the 
initial rating decision in March 2002, which granted service 
connection for residuals of cold urticaria (angioneurotic 
edema) and assigned a noncompensable evaluation effective 
from December 29, 2000.  The veteran filed his notice of 
disagreement (NOD) in June 2002 in which he disagreed with 
the initial evaluation assigned for his residuals of cold 
urticaria.  As such, the appeal of the assignment of the 
initial evaluation for residuals of cold urticaria arises not 
from a "claim" but from an NOD filed with the RO's initial 
assignment of a rating.  

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate a 
newly raised claim.  As noted above, the veteran took issue 
with the original noncompensable evaluation in his June 2002 
NOD.  According to VAOPGCPREC 8-2003, if in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a NOD that 
raises a new issue, section 7105(d) only requires VA to take 
proper action and issue a statement of the case (SOC) if the 
disagreement is not resolved.  The RO properly issued a July 
2002 SOC and a January 2003 Supplemental Statement of the 
Case (SSOC), which contained the pertinent laws and 
regulations, including the schedular criteria, and the 
reasons his claim was denied.  Thus, a VCAA notification 
letter is not necessary for the issue of entitlement to a 
higher initial evaluation for residuals of cold urticaria.  
As such, the Board finds that the notice provisions of the 
VCAA have been satisfied. 

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran about the 
information and evidence that is necessary to substantiate 
the claim for a higher initial evaluation.  Although the 
April and October 2001 letters did not notify the veteran of 
the evidence required to establish entitlement to a higher 
initial evaluation, the Board notes that the July 2002 SOC 
and the January 2003 SSOC notified the veteran of the reasons 
for the denial of his application and, in so doing, informed 
him of the evidence that was needed to substantiate his claim 
for a higher initial evaluation.  In fact, the July 2002 SOC 
provided the veteran with the schedular criteria used to 
evaluate his service-connected residuals of cold urticaria 
(angioneurotic edema), namely Diagnostic Code 7118.

In addition, the RO notified the veteran in the April and 
October 2001 letters about the information and evidence that 
VA will seek to provide.  In particular, the letters 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim. 

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
April and October 2001 letters notified the appellant that he 
must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The October 2001 letter also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for each doctor or hospital 
where he was treated.  In addition, the April 2001 and 
October 2001 letters informed the veteran that it was his 
responsibility to ensure that VA received all of the 
requested records that are not in the possession of a Federal 
department or agency.

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In this regard, the RO has informed the appellant 
in the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  In addition, the 
veteran was provided VA examinations in December 2001, and he 
was provided the opportunity to testify at an October 2005 
hearing before the Board.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Background and Evidence

A rating decision dated in March 2002 granted service 
connection for residuals of cold urticaria (angioneurotic 
edema) and assigned a noncompensable evaluation effective 
from December 29, 2000.  That determination was based on a 
review of the veteran's service medical records and VA 
medical records as well as on the findings of a VA 
examination performed in December 2001.  During the pendency 
of the appeal, the veteran's noncompensable evaluation has 
remained in effect until the present time.  

The veteran was afforded a VA cold injury protocol 
examination in December 2001 during which it was noted that 
he had not had any treatment for his cold urticaria since his 
military service.  He did not have any tissue loss or 
amputation, nor did he have any Raynaud's type phenomenon 
irritation or hyperhidrosis.  The veteran did report having 
some cold desensitization when the temperature was below 40 
degrees with winds as well as some tingling and numbness that 
eventually led to swelling if he was out in the cold too 
long.  There was no causalgia, fungal infections, history of 
frostbite, nail growth disturbance, ulcers, or scars of the 
feet.  He did have some left foot pain, and he indicated that 
his feet had some swelling and became reddened with cold 
exposure, but there was no problem with thickening or 
thinning of his feet.  He did not have any sleep disturbance 
or excessive sweating, nor was there any pain with cold 
exposure.  The veteran indicated that he had given up hunting 
and snowmobiling because of the cold weather.  

A physical examination found the veteran's feet temperature 
and color to be normal.  He did have some mild puffiness as 
well as some edema that was related to his hypertension.  The 
veteran had normal hair growth and normal web spaces in the 
toes.  There was no rash or specific hyperkeratosis.  His 
nails were normal, as was a neurological examination.  An 
orthopedic examination showed that he had some pain to a mild 
degree in the heel in the proximal forefoot, but his range of 
motion was good.  His distal pulses were also palpable and 
normal.  The examiner diagnosed the veteran with cold 
urticaria.

In his June 2002 Notice of Disagreement, the veteran stated 
he could not perform any outdoor activities in the winter and 
that he had to relocate to the south in the winter.  He 
claimed that the record was silent about his cold urticaria 
because he avoided the cold.  

VA medical records dated in November 2002 indicate that cold 
air caused the veteran to have increased shortness of breath.

In his October 2005 hearing before the Board, the veteran 
indicated that he experienced tingling and numbness when he 
was outside in cold weather with the wind blowing and that 
his eyes, hands, and face start to swell a little bit if he 
was outside too long.  He stated that these symptoms usually 
lasted a couple of hours.  The veteran denied having any 
symptoms involving his throat, but noted that it did not mean 
that it would not cut off his air passage.  He stated that he 
avoided all winter activities, such as hunting, snowmobiling, 
and ice fishing, but related that he was okay in the 
summertime.  The veteran claimed that the disorder had 
reduced his quality of life, and he contended that he did not 
meet all of the schedular criteria because he knew better 
than to go outside in cold weather.  The veteran also related 
that he had not been prescribed any medications for the 
disorder and that his job did not require him to work 
outside, as he was receiving disability benefits.
Law and Analysis

The veteran contends that he is entitled to an initial 
compensable evaluation for his residuals of cold urticaria.  
More specifically, he claims that the current evaluation 
assigned for his disorder does not accurately reflect the 
severity of the symptomatology associated with that 
disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently assigned a noncompensable evaluation 
for his residuals of cold urticaria pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7118.  Under that diagnostic code, a 
10 percent disability evaluation is warranted for attacks 
without laryngeal involvement lasting one to seven days and 
occurring two to four times a year.  Where the schedular 
criteria does not provide for a noncompensable evaluation, 
such an evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2005).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
residuals of cold urticaria.  The medical evidence of record 
does not show him to have attacks lasting one to seven days 
and occurring two to four times a year.  In fact, the veteran 
testified at his October 2005 hearing before the Board that 
his symptoms usually last for only a couple of hours.  Thus, 
even assuming for the sake of argument that the veteran may 
have more frequent attacks if he did not avoid winter 
activities, there is no evidence indicating that his attacks 
last for one to seven days.  As such, the veteran has not 
been shown to have met the criteria for an initial 
compensable evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a higher initial evaluation for residuals of cold 
urticaria.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
residuals of cold urticaria have caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
residuals of cold urticaria under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

An initial compensable evaluation for residuals of cold 
urticaria (angioneurotic edema) is denied.


REMAND

Reason for Remand: To confirm the veteran's service dates for 
certain periods of active duty for training and to obtain a 
medical opinion.

Basic entitlement to compensation for service-connected 
disabilities for veterans who served during other than a 
period of war derives from 38 U.S.C. § 1131, which provides, 
in part, as follows:  "For disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service . . . the United States will pay to any 
veteran thus disabled . . . compensation as provided in this 
subchapter . . . ."  38 U.S.C.A. § 1131 (emphasis added).  
The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  The term "active military, naval, or air 
service" is defined to include, inter alia, "any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24) (emphasis added); see also 38 C.F.R. § 3.6(a).

In this case, a DD Form 214 shows that the veteran had active 
duty service from August 1969 to August 1978, and his service 
records also indicate that he subsequently served in the 
United States Army Reserve until September 1995.  A July 1994 
statement of medical examination and duty status indicated 
that the veteran had twisted his ankle during annual training 
and that he appeared to have a torn Achilles tendon.  The 
medical evidence in the file also shows that the veteran was 
evaluated for hypertension in April 1989 at which time he was 
placed on profile.  However, it is unclear as to whether the 
veteran's evaluation for hypertension occurred during a 
period of active duty for training.  In order for the 
veteran's claim for service connection for hypertension to be 
granted in this case, the evidence must show that the veteran 
became disabled from the disease of hypertension that was 
incurred or aggravated in line of duty during a period of 
active duty for training.  

For the issue of service connection for hypertension in this 
case, periods of inactive duty for training are not for 
consideration because service connection may be granted for 
disability resulting only from injuries incurred or 
aggravated during such periods, not disability resulting from 
diseases, such as hypertension.  38 U.S.C.A. § 101(23), (24); 
see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 
U.S.C. §§ 101(24), 1131) (stating that the law "permits 
service connection for persons on inactive duty [training] 
only for injuries, not diseases, incurred or aggravated in 
line of duty").  Therefore, the RO must attempt to verify 
the dates of each period of active duty for training that the 
veteran attended between August 1978 and September 1995.  In 
particular, the dates he served on active duty training in 
April 1989 and July 1994 should be verified. 

Further, as discussed above, the Veterans Claims Assistance 
Act of 2000 (VCAA), requires, among other things, that the VA 
assist a claimant in obtaining that evidence.  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

In this case, the veteran was afforded a VA joints 
examination in December 2001 at which time the examiner 
diagnosed him with a left heel spur, degenerative joint 
disease of the left foot, and very mild degenerative joint 
disease of the left heel.  He was also provided a VA 
hypertension examination in December 2001, which assessed him 
as having hypertension.  As noted above, the medical evidence 
of record shows that the veteran was treated after twisting 
his left ankle in July 1994 at which time it appeared that he 
may have torn his Achilles tendon.  He was also evaluated for 
hypertension in April 1989.  However, the VA examiner did not 
comment as to whether it was at least as likely as not that 
the veteran's current disorders were etiologically related to 
his symptomatology in service.  As such, the evidence of 
record does not include a medical opinion addressing whether 
the veteran's current left foot disorders and hypertension 
are related to his military service.  Therefore, the Board is 
of the opinion that another medical opinion is necessary for 
the purpose of determining the nature and etiology of any 
left foot disorder and/or  hypertension that may be present.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request verification of 
the dates of each period of active duty 
for training that the appellant attended 
between August 1978 and September 1995.  
In particular, the dates that he served 
on active duty for training in April 1989 
and July 1994 should be verified.  

2.  The RO should refer the veteran's 
claims folder to the December 2001 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner 
for a clarifying opinion as to the 
nature and etiology of the veteran's 
left foot disorders and hypertension.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records, and to render 
opinions on the following matters:

(a)  Given the treatment note 
indicating that the veteran sought 
treatment after twisting his left foot 
in July 1994 and had possibly torn his 
Achilles tendon, the examiner should 
comment as to whether it is at least as 
likely as not that any of the veteran's 
current left foot disabilities had its 
onset during active duty or are the 
result of an injury sustained during a 
period of active duty or inactive duty 
training or are otherwise causally or 
etiologically related to his military 
service.  (The term "at least as 
likely as not" does not mean within 
the realm of medical possibility, but 
rather that the medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.)

(b) Given the treatment note indicating 
that the veteran was evaluated for 
hypertension in April 1989, the 
examiner should also render an opinion 
on the likelihood (likely, at least as 
likely as not, unlikely) that the 
veteran's current hypertension had its 
onset during his active duty service 
(including active duty for training) or 
is related to his symptomatology in 
active service or is otherwise causally 
or etiologically related to his active 
military service.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board. Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 




	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


